Order, entered on September 11, 1968, denying plaintiff’s motion for a general preference, unanimously reversed on the law, the facts and in the exercise of discretion, without costs or disbursements, and motion granted. Plaintiff, a certified public accountant, was injured in an automobile accident on November 19, 1966. He alleges that, amongst other injuries, he sustained an injury to his eye which has affected his sight. It cannot be said positively that the claimed injury to the eye of the plaintiff and the effect on his sight are without substance. The affidavit of the plaintiff’s doctor, submitted in support of the motion, asserts that the condition of the eye is related to the injuries the plaintiff sustained at the time of the accident and, further, that there may possibly be additional degenerative changes. Under the circumstances of this case no one can say with certainty that this case does not warrant compensation beyond the limit of the Civil Court’s monetary jurisdiction, especially in these days of inflation. Concur — Capozzoli, J. P., MeGivern, Markewich and Nunez, JJ.